Opinion op the Court by
Judge Hardin;
The petition in this case alleges the apparently unauthorized and unlawful seizure and removal or conversion of the appellant’s property by Confederate soldiers and the appellee and Camood, who are not alleged to have been soldiers but citizens of Owsley county, were at the time aiding, inciting and advising the same and that they directly and indirectly participated in said seizure and removal of the property and aided therein.
These facts, .if true, constituted a valid cause of action against the appellee, and in our opinion therefore the court erred in sustaining the general demurrer of the defendant and in dismissing the petition.
Wherefore the judgment is reversed and the cause remanded for further proceedings not inconsistent with this opinion.